In the
United States Court of Appeals
For the Seventh Circuit

No. 00-3675

NINA L. SCHREINER,

Plaintiff-Appellant,

v.

CATERPILLAR, INCORPORATED,

Defendant-Appellee.

Appeal from the United States District Court
for the Northern District of Illinois, Eastern Division.
No. 98 C 7007--James B. Zagel, Judge.

ARGUED APRIL 12, 2001--DECIDED MAY 17, 2001



  Before EASTERBROOK, RIPPLE and WILLIAMS,
Circuit Judges.

  RIPPLE, Circuit Judge. Nina Schreiner
sued her employer, Caterpillar, Inc., for
sex discrimination and sexual harassment
under Title VII of the Civil Rights Act
of 1964, 42 U.S.C. sec. 2000e et seq. The
district court granted summary judgment
in favor of Caterpillar on the sexual
harassment claim. The sex discrimination
claim was tried to a jury, which found in
favor of Caterpillar. Focusing solely on
the discrimination count on which the
jury returned a verdict in favor of
Caterpillar, Ms. Schreiner now seeks
review of the district court’s ruling on
a motion in limine that excluded evidence
of a supervisor’s derogatory comments
about women. For the reasons set forth in
the following opinion, we affirm the
judgment of the district court.

I

BACKGROUND

A.   Facts

  Ms. Schreiner worked as a machinist in
the swivel cell section at
Caterpillar./1 Her position, a level-4
classification, has four pay steps. Ms.
Schreiner began in the swivel cell
section at a job classification level of
4-2. On March 4, 1996, Ms. Schreiner
asked her line supervisor, Mike Canady,
for a step increase to level 4-3. Canady
denied her request, saying that her
department was "running too much scrap."
R.36-1 at 71. Ms. Schreiner resubmitted
her request on October 4, 1996, and
Canady in turn submitted it to the area
supervisor, Roy Gardner. Gardner approved
the request four days later. On April 30,
1997, Ms. Schreiner requested another
step increase. Her new line supervisor,
Henry Edwards, denied her request,
saying, "that is not how it is done." Id.
at 100. She later resubmitted her request
to a new supervisor on August 12, 1997.
This time, her request was forwarded to
Gardner, who approved it three days
later. Following this increase, Ms.
Schreiner was working at level 4-4, the
highest step available at level 4.

  Ms. Schreiner was the only woman in the
swivel cell area. Three male employees
who had spent time working in the swivel
cell area had been promoted to level 4-4
in substantially less time than Ms.
Schreiner. Ms. Schreiner believed that
the delays in her promotion were because
of her gender. She also believed that
Gardner was unnecessarily harsh with her,
and she eventually filed harassment and
discrimination claims against him.

  In December 1996, during an
investigation of harassment and
discrimination allegations made by Ms.
Schreiner, Gardner stated that the swivel
cell area was "not a woman’s area." R.13,
Ex.5 at 1 (internal quotation marks omit
ted). When asked to explain his view,
Gardner stated, "Women can play in the
NFL but do you see them on the field?"
Id. at 2 (internal quotation marks
omitted).

B.   District Court Proceedings

  Ms. Schreiner filed discrimination and
harassment charges against Caterpillar in
district court. Caterpillar moved for
summary judgment. The district court
granted the motion only on the harassment
claim./2 With respect to Ms.
Schreiner’s discrimination claim, the
district court determined that Gardner’s
gender-related comments did not
constitute direct evidence of
discrimination because there was no
indication that Gardner was responsible
for the delays in Ms. Schreiner’s step
increases. Instead, it was the line
supervisors’ refusals to submit Ms.
Schreiner’s requests to Gardner that
caused the delays. Applying the familiar
McDonnell Douglas test, however, the
court nevertheless allowed the
discrimination claim to go to the jury
based on Ms. Schreiner’s evidence that
three men were promoted much more quickly
than she was and that the reasons
proffered by Caterpillar for the
disparity raised issues of fact that
ought to be evaluated by the jury./3

  Just before trial, Caterpillar filed a
motion in limine to exclude any evidence
of Gardner’s gender-related comments on
the grounds that the comments were
irrelevant and prejudicial. The district
court granted the motion. The court
reasoned that, although Gardner’s
comments could be relevant to the issue
of punitive damages, the evidence need
not be introduced in the liability phase
because the trial was bifurcated and the
statements were not relevant on the issue
of liability. In ruling, the district
court referenced its earlier decision on
the summary judgment motion. At that
time, the district court had determined
that Gardner’s statement was not direct
evidence of discrimination because it was
the line supervisors, not Gardner, who
had decided to delay consideration of Ms.
Schreiner’s step-increase request. The
court also had noted that there was no
evidence that Gardner had directed that
the supervisors delay the increases. The
court therefore granted Caterpillar’s
motion in limine. In due course, the jury
returned a verdict in favor of
Caterpillar. Ms. Schreiner now appeals
the district court’s ruling on the motion
in limine.

II

DISCUSSION

  As it comes to us on appeal, the only
issue before us is whether the district
court abused its discretion/4 in
determining that Gardner’s statements
were not sufficiently relevant and
probative on the issue of whether
Caterpillar discriminated against Ms.
Schreiner with respect to her rate of
promotion. Caterpillar correctly points
out that, as a general principle,
derogatory comments are relevant only
when attributable to the person who made
the adverse employment decision. See
Cianci v. Pettibone Corp., 152 F.3d 723,
727 (7th Cir. 1998); Bahl v. Royal Indem.
Co., 115 F.3d 1283, 1293 (7th Cir. 1997).
Additionally, the comments must be
related to the adverse decision. See
Cianci, 152 F.3d at 727. Stray workplace
comments unrelated to the alleged
discriminatory employment decision are
not sufficient to support an inference of
discrimination. See Cullen v. Olin Corp.,
195 F.3d 317, 323 (7th Cir. 1999), cert.
denied, 529 U.S. 1020 (2000).

  Given these principles, we cannot say
that the district court abused its
discretion in concluding that, on this
record, the link between Gardner’s sexist
comments and the delays in Ms.
Schreiner’s step increases was too
tenuous to constitute evidence of
discrimination. The question before the
jury was whether the line supervisors’
decisions were motivated by gender. The
district court correctly determined that
the appropriate focus had to be on the
intent of the line supervisors, not
Gardner. It was the supervisors who had
decided to delay Ms. Schreiner’s
increases. Gardner’s remark, although
made during an investigation of his
treatment of Ms. Schreiner, was not made
as part of the decision-making process
with respect to her increases. There is
no evidence that the delays in her step
increases came as a direct result of any
ill will or procrastination on Gardner’s
part. Indeed, there is no evidence that
the line supervisors were even aware of
these comments.

  In her brief before this court, Ms.
Schreiner argues further that Gardner’s
statements ought to have been
admittedbecause, when evaluated along
with other evidence of Gardner’s
behavior,/5 the jury could have
concluded that the line supervisors were
aware of Gardner’s opinions regarding a
woman working in the swivel cell area. As
a result, the line supervisors may have
been motivated to delay approaching
Gardner about Ms. Schreiner’s increases
"to avoid conflict with Gardner’s
attitude." Appellant’s Br. at 16.

  Our cases acknowledge that a decision-
maker cannot act as the "cat’s paw" for
another who harbors a discriminatory
animus. See Eiland v. Trinity Hosp., 150
F.3d 747, 752 (7th Cir. 1998); Sattar v.
Motorola, Inc., 138 F.3d 1164, 1170 (7th
Cir. 1998); Willis v. Marion County
Auditor’s Office, 118 F.3d 542, 547 (7th
Cir. 1997). A decision-maker cannot be
the "conduit" of another’s prejudice.
Shager v. Upjohn Co., 913 F.2d 398, 405
(7th Cir. 1990). Nevertheless, such a
claim can survive only when there is a
factual basis in the record for the
assertion that the biased individual’s
prejudice was the motivation for the
decision-maker’s actions. In this case,
Ms. Schreiner never developed the causal
connection with any precision. In
argument on the motion in limine, her
counsel contended that Gardner’s
statements were relevant "to show the
environment and the mind set and the
intent of the parties that were
involved." R.36-1 at 4. Admission of the
statements, counsel submitted, would
demonstrate "the environment that was
created at Caterpillar at the time that
Ms. Schreiner was attempting to move
through the pay grades." Id. Yet, no
attempt was made to demonstrate a more
precise factual basis for the contention
that Gardner’s views were the operative
factor in the decision made by the line
supervisors.

  It can be argued, with a fair degree of
plausibility, that the admission of
Gardner’s statements would have been of
some assistance to Ms. Schreiner in
demonstrating pretext. As the case went
to the jury, Caterpillar contended that
the line supervisors had refused to
submit Ms. Schreiner’s requests for step
increases as a matter of managerial judg
ment. According to Caterpillar, the
supervisors based that judgment on
concerns about the quality of Ms.
Schreiner’s work and, later, the manner
in which she had sought the increase. Ms.
Schreiner submitted that this explanation
was pretextual because men had received
increases at the same time. If Ms.
Schreiner had been able to introduce
Gardner’s derogatory comments, it would
have offered an explanation as to why the
line supervisors had responded as they
did.

  On the other hand, the district court
was entitled to take into account several
factors that counseled against admitting
the evidence. As we have noted
previously, it was never established that
Gardner’s statements were known to the
line supervisors. Although the line
supervisors may have known of Gardner’s
allegedly harsh treatment of Ms.
Schreiner with respect to performance
problems, it does not necessarily follow
that they were aware of his views about
women working in the swivel cell area.
More to the point, Gardner made his
comments in December 1996, after he had
approved Ms. Schreiner’s first step
increase as soon as it was presented to
him. It is impossible for Ms. Schreiner
to argue, therefore, that Gardner’s
comments influenced Canady’s decision not
to submit her request for a step increase
because the comments had not been made at
the time Canady reached his decision.
Gardner’s statement was made four to five
months prior to Edwards’ refusal, but,
given Gardner’s action on the first
request, it is more difficult to infer
that Gardner directed or implied that Ed
wards should delay Ms. Schreiner’s
increases.

  Given that there were plausible
arguments on either side with respect to
the admissibility of the statement, we
cannot say that the district court abused
its discretion when it decided not to
admit Gardner’s statements. The district
court did not stray from "’the range of
options from which one would expect a
reasonable trial judge to select.’"
United States v. Aldaco, 201 F.3d 979,
984 (7th Cir. 2000) (quoting United
States v. Van Dreel, 155 F.3d 902, 905
(7th Cir. 1998)); see also United States
v. Miller, 199 F.3d 416, 421 (7th Cir.
1999), cert. denied, 529 U.S. 1044
(2000); United States v. Heath, 188 F.3d
916, 920 (7th Cir. 1999).

Conclusion

  Because we believe that the district
court did not abuse its discretion in
excluding the proffered evidence, the
judgment of the district court is
affirmed.

AFFIRMED

FOOTNOTES

/1 Ms. Schreiner still works for Caterpillar, but
she now works in a different section of the
plant.

/2 Ms. Schreiner does not appeal this ruling.

/3 Specifically, the court believed that a reason-
able fact-finder might conclude that the reasons
given by the line supervisors for delaying the
pay increase requests were pretextual. Although
performance problems had been given as a reason,
the step increases were eventually given without
any appreciable improvement in Ms. Schreiner’s
performance. The rate of step increases for male
employees also raised, in the district court’s
view, an issue of fact as to whether Ms. Schrein-
er had been treated evenhandedly. Finally, the
district court believed that the jury ought to
evaluate the supervisors’ claim that Ms. Schrein-
er’s initiation of the step-increase request to
Edwards was not in keeping with the custom and
practice of the company.

/4 We review a district court’s ruling on an eviden-
tiary issue for an abuse of discretion. See
Speedy v. Rexnord Corp., 243 F.3d 397, 404 (7th
Cir. 2001).

/5 The district court described the evidence submit-
ted in support of the unsuccessful sexual harass-
ment charge in the following terms:

Drawing all inferences in [Ms. Schreiner’s]
favor, the evidence is that Gardner spoke to her
in a hostile and intimidating manner, and even
yelled at her once, about running too much scrap,
failing to check parts produced by other opera-
tors after she discovered a defect, suffering too
many accidents in a short period of time, missing
mandatory shift meetings, and missing too much
work. Schreiner perceived some of these repri-
mands to threaten disciplinary action and be-
lieves that some were baseless and unfair.

R.19 at 10.